                                    UNITED STATES BANKRUPTCY COURT
                                          Eastern District of Missouri
                                       Thomas F. Eagleton U.S. Courthouse
                                      111 South Tenth Street, Fourth Floor
                                              St. Louis, MO 63102

In re: Cortez Allen Wilkins Jr.
                                                                        Case No.: 19−43472 −A705
       Debtor(s):
                                                                        CHAPTER 7


       ORDER ON DEBTOR(S)' APPLICATION FOR WAIVER OF THE CHAPTER 7 FILING FEE


   Upon consideration of the debtor(s)' "Application for Waiver of the Chapter 7 Filing Fee", the Court orders that the
application be:

   DENIED. The debtor(s) shall pay the full chapter 7 filing fee of $335 within 7 days of the date of this order.


   Until the filing fee is paid in full, the debtor(s) shall not make any additional payment or transfer any additional
property to an attorney or any other person for services in connection with this case.

  FAILURE TO TIMELY PAY THE FILING FEE AS SPECIFIED ABOVE WILL BE CAUSE TO DISMISS
THE DEBTOR(S)' CHAPTER 7 CASE WITHOUT FURTHER NOTICE OR HEARING.

                                                                                                      BY THE COURT:



                                                                                                 U.S.Bankruptcy Judge
Dated: 6/18/19
St. Louis, Missouri
Rev 12/17 ifp
